Citation Nr: 1230663	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headache disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a headache disability that began in service.  Service treatment records reflect that he was treated for headache of three days duration on one occasion in May 1974, and that he reported at that time that he had previously had such a headache in boot camp.  The diagnosis was upset stomach with recurrent headache.  

Post-service treatment records reflect current cluster and migraine headaches.  

In an April 2009 report of VA examination, the examiner opined that the Veteran's current migraine headaches were not due to service.  The rationale was that there was only one documented treatment for headaches in 1974 in service and no further documented care until 1993.  

In January 2012, the Veteran testified that his headaches began in service.  He stated that he first experienced headaches following a gas chamber exercises at Parris Island.  There are no records of this incident.  Addressing the documented incident in 1974, he stated this was precipitated by his twice being forced to burn barrels of human waste and diesel fuel for several hours as a punishment.  

Also at his hearing, the Veteran submitted treatment records showing treatment for headaches at Lynchburg General Hospital in July 1981 and July 1984.  

Thus, the recently submitted evidence establishes that the VA examiner's opinion is not based on accurate facts.  As such, additional medical examination and opinion evidence is necessary prior a determination in this matter.  

Additionally, the Veteran's DD form 214 contains the remarks, "Not a Final Discharge."  There are service treatment records dated through January 1982, and it appears that he was in the National Guard until that time.  As such, the Veteran's active duty should be verified.  Parenthetically, the Board notes that the Veteran appears to have denied a history of frequent or severe headaches on multiple occasions in these records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's active duty should be verified.  

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present headache disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently headache disability as to whether there is a 50 percent of better probability that the disability is related to the Veteran's active service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his burning of fuel and waste during active service. 

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


